DETAILED ACTION
This office action is in response to the communication received on 11/19/2021 concerning application no. 16/088,115 filed on 09/25/2018.
Claims 1-3, 6, 9-10, and 12-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Claims 1-3, 6, 9-10, and 12-15 are pending.	

Response to Arguments
A Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15, line 2, recites “at least one of a plurality of transducer elements”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the transducer element in claim 1 is part of the plurality of transducer elements in claim 15 or is a separate and distinct transducer element. 
For purposes of examination, the Office is considering the transducer element in claim 1 to be part of the plurality of transducer elements.

Claim 15, line 3, recites “a plurality of optical elements”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the optical element in claim 1 is part of the plurality of optical elements in claim 15 or is a separate and distinct optical element. 
For purposes of examination, the Office is considering the optical element in claim 1 to be part of the plurality of optical elements.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPUB No. US 2011/0098572) in view of Yang et al. ("Integrated Optical Coherence Tomography, Ultrasound and Photoacoustic Imaging for Ovarian Tissue Characterization", 5 August 2011, Biomedical Optics Express, Vol. 2 No. 9) further in view of Lei Xi et al. ("Miniature probe combining optical-resolution photoacoustic microscopy and optical coherence tomography for in vivo microcirculation study", 14 March 2013, Applied Optics, Vol. 52 No. 9) further in view of Millett et al. (PGPUB No. US 2014/0180087).

Regarding claim 1, Chen teaches medical sensing system comprising: 	
a first laser source (Photoacoustic excitation laser unit 100) configured to emit a first set of laser pulses associated with photoacoustic imaging (Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser); 
a measurement apparatus configured to be placed within a vascular pathway in a region of interest, and wherein, to collect data of the vascular pathway (Paragraph 0102 teaches that the multimodal probe 112 is used to obtain tissue and cross-sectional images. This can be in terms of blood vessel imaging and implemented for the monitoring of aneurysms, stents, atherosclerosis, and plaque build-up. Furthermore, it can be used for monitoring blood vessel developments and imaging the blood vessel distribution and evaluating micro-vessel distribution density), the measurement apparatus is configured to:
Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17), sound waves generated by the tissue as a result of interaction of the first set of laser pulses with the tissue (Paragraph 0027 teaches that photoacoustic light heats the target and generates sound wavers. These sound waves are then received via the ultrasound system);
transmit, via the transducer element, ultrasound signals to tissue in the region of interest (Paragraph 0096 teaches that the ultrasound pulser/receiver 102 is connecter the Tx/Rx port. See Fig. 17. Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system);
receive, via the transducer element (Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17), ultrasound echo signals as a result of interaction of the ultrasound signals with the tissue (Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system  after being emitted to a target blood vessel);   
a processing engine (Controller 96 and image processor 114) in communication with the measurement apparatus, the processing engine controls the measurement apparatus to alternately transmit and receive the data, and is operable to produce an image of the region of interest based on the received sound waves, the received reflected laser pulses, and the received ultrasound echo signals (Paragraphs 0096 and 0097 teach that the ultrasound, photoacoustic, and OCT systems are used in the generation of images. Paragraphs 0027 and 0028 teach that all three modalities are receiving a reflected light or sound that is returned after transmission to a target tissue and this returned data is used in the image generation); and
a display (Display 118) in communication with the processing engine, the display configured to visually display the image of the region of interest (Paragraph 0097 teaches that the images from the OCT, ultrasound, and photoacoustic can be displayed from the display unit 118. The display is connected to the image processor through the scan converter. See Fig. 17).

a second laser source configured to emit a second set of laser pulses associated with optical coherence tomography (OCT) imaging;
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed at a distal portion of the flexible elongate member, wherein the sensor array comprises a transducer element and an optical element, wherein the optical element is in communication with the first laser source and the second laser source, 
transmit, via the optical element, the first set of laser pulses to tissue in the region of interest; 
transmit, via the optical element, the second set of laser pulses to tissue in the region of interest; 
receive, via the optical element, a set of reflected laser pulses as a result of interaction of the second set of laser pulses with the tissue such that the same optical element transmits the first set of laser pulses for photoacoustic imaging, transmits the second set of laser pulses for OCT imaging, and receives the set of reflected laser pulses for OCT imaging.
	In an analogous imaging field of endeavor, endeavor, regarding the tri-modal imaging with photoacoustics, OCT, and ultrasound, Yang teaches a medical system comprising: 
a second laser source configured to emit a second set of laser pulses associated with optical coherence tomography (OCT) imaging (Section 2.2 “OCT” in page 4, teaches that the OCT system is based on a 110 nm bandwidth swept source system with a scan length of 20kHz. More specifically, the light source is an HSL-2000 from Santec Corp. Recited, “The Fourier Domain OCT system is based on a 110 nm bandwidth swept source (HSL-2000, Santec Corp., Japan) with center wavelength of 1310 nm and scan rate of 20 kHz.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen with Yang’s teaching of a laser source that emits laser pulses. 
However, Yang is silent regarding a medical sensing system comprising:
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed at a distal portion of the flexible elongate member, wherein the sensor array comprises a transducer element and an optical element, wherein the optical element is in communication with the first laser source and the second laser source, 
transmit, via the optical element, the first set of laser pulses to tissue in the region of interest; 
transmit, via the optical element, the second set of laser pulses to tissue in the region of interest; 
receive, via the optical element, a set of reflected laser pulses as a result of interaction of the second set of laser pulses with the tissue such that the same optical element transmits the first set of laser pulses for photoacoustic imaging, transmits the second set of laser pulses for OCT imaging, and receives the set of reflected laser pulses for OCT imaging.
In an analogous imaging field of endeavor, endeavor, regarding the tri-modal imaging with photoacoustics, OCT, and ultrasound, Xi teaches a medical system comprising:
wherein the sensor array comprises a transducer element and an optical element, wherein the optical element is in communication with the first laser source and the second laser source (Paragraphs 2-3 of the “Introduction” section teaches that the probe has an ultrasound transducer with an opening for optical illumination. This optical illumination is done with a single-mode fiber, a miniature gradient index (GRIN) lens, and two micro-prisms, enabling the use of photoacoustic and OCT modalities to scan the tissue area. Fig. 1 shows the single mode fiber and the Fig. 2 shows its fiber connection to the photoacoustic and OCT light sources), 
Paragraph 2 of the “Materials and Methods” section teaches that the laser is able to emit light for photoacoustic imaging. Paragraph 3 of the “Introduction” section teaches a single-mode fiber, a miniature gradient index (GRIN) lens, and two micro-prisms, enabling the use of photoacoustic and OCT modalities to scan the tissue area. See Figs 1-2); 
transmit, via the optical element, the second set of laser pulses to tissue in the region of interest (Paragraph 3 of the “Materials and Methods” section teaches that the laser is able to emit light for OCT imaging. Paragraph 3 of the “Introduction” section teaches a single-mode fiber, a miniature gradient index (GRIN) lens, and two micro-prisms, enabling the use of photoacoustic and OCT modalities to scan the tissue area. See Figs. 1-2); 
receive, via the optical element, a set of reflected laser pulses as a result of interaction of the second set of laser pulses with the tissue such that the same optical element transmits the first set of laser pulses for photoacoustic imaging, transmits the second set of laser pulses for OCT imaging, and receives the set of reflected laser pulses for OCT imaging (Paragraph 2 of the “Materials and Methods” section teaches that the laser is able to emit light for photoacoustic imaging. Paragraph 3 of the “Introduction” section teaches a single-mode fiber, a miniature gradient index (GRIN) lens, and two micro-prisms, enabling the use of photoacoustic and OCT modalities to scan the tissue area. See Figs. 1-2. Paragraph 1 of the “Materials and Methods” section teaches that the OCT and photoacoustic modalities are coupled to the one tip of the single mode fiber).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen and Yang with Xi’s teaching of a single optical element used in the transmission of multiple light sources for photoacoustic and OCT imaging. This modified apparatus would allow for a user to visualizing biological tissue in vivo with high resolution (Paragraph 1 of “Introduction” section of Xi). Furthermore, the combined use of OCT and 
However, Xi is silent regarding a medical system, comprising: 
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed at a distal portion of the flexible elongate member.
In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, Millet teaches a medical sensing system,
wherein the measurement apparatus comprises a flexible elongate member (Elongate member at the distal end in Fig. 2. Paragraph 0047 teaches that the elongate member can be a flexible member) and a sensor array disposed at a distal portion of the flexible elongate member (Paragraph 0048 teaches that the sensors are disposed along the length of the member 202 and this is seen in Fig. 2 at the distal end. Paragraph 0048 teaches that the sensors on the elongate member can be for IVUS, OCT, photoacoustic IVUS, or any combination thereof. Paragraph 0048 further teaches that the sensor can be an ultrasound transceiver and paragraph 0049 teaches that the sensors include optical sensor components).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Xi with Millett’s teaching of a sensor array that is disposed onto the surface of a flexible elongate member. This modified apparatus would allow the user to be able to collect large amounts of multi-modal data for medical diagnoses (Paragraph 0003 of Millett).

Regarding claim 2, modified Chen teaches the medical sensing system of claim 1, as discussed above.
However, the combination of Chen and Yang is silent regarding a medical sensing system, further comprising a photo detector in communication with the measurement apparatus.
Paragraph 3 of the “Materials and Methods” section teaches the detection of light information with a photodetector).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen and Yang with Xi’s teaching of the use of a photodetector. This modified apparatus would allow for a user to visualizing biological tissue in vivo with high resolution (Paragraph 1 of “Introduction” section of Xi). Furthermore, the combined use of OCT and photoacoustic yield high lateral resolution of 15 μm for both modalities (Paragraph 3 of “Introduction” section of Xi).

Regarding claim 3, modified Chen teaches the medical sensing system of claim 1, as discussed above.
While Xi teaches the use of a micromotor for scanning, the combination of Chen, Yang, Xi, and Millet is silent regarding a medical sensing system, further comprising a motorized reflector system configured to selectively transmit the first set of laser pulses or the second set of laser pulses to the measurement apparatus.
In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a medical sensing system, further comprising a motorized reflector system configured to selectively transmit the first set of laser pulses or the second set of laser pulses to the measurement apparatus (Paragraph 0085 teaches that a MEMS motor is able to rotate a mirror that is attached to it. With this rotation, the probe is able to conduct selective change of the laser or light beams, which operate for photoacoustic imaging and OCT imaging, respectively).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, Xi, and Millet with another 
Regarding claim 15, modified Chen teaches the medical sensing system of claim 1, as discussed above. 
Chen further teaches a medical sensing system, wherein the sensor array comprises at least one of a plurality of transducer elements and a plurality of optical elements (Paragraph 0098 teaches that the ultrasound transducers are in a two ring form and the optical fibers 124 and 126 are in the center. See Fig. 18).
	
Regarding claim 6, modified Chen teaches the medical sensing system of claim 15, as discussed above. 
Chen further teaches a medical sensing system, the plurality of optical elements comprises at least one of an optical emitter or an optical receiver (Paragraph 0098 teaches that the ultrasound transducers are in a two ring form and the optical fibers 124 and 126 are in the center that are able to deliver light.. See Fig. 18).

Regarding claim 14, modified Chen teaches the medical sensing system of claim 15, as discussed above. 
Chen further teaches a medical sensing system, wherein the plurality of transducer elements comprises at least one of a photoacoustic transducer or an intravascular ultrasound (IVUS) transducer (Paragraph 0098 teaches that the ultrasound transducers are in a two ring form. Paragraph 0102 teaches that the multimodal probe 112 is used to obtain tissue and cross-sectional images. This can be in terms of blood vessel imaging and implemented for the monitoring of aneurysms, stents, atherosclerosis, and plaque build-up. Furthermore, it can be used for monitoring blood vessel developments and imaging the blood vessel distribution and evaluating micro-vessel distribution density. Also, Figs. 17-18 teach the use of a photoacoustic and ultrasound modality probe (OCT is also present). Paragraph 0096 teaches that the ultrasound pulser/receiver 102 is connecter the Tx/Rx port. Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser. Fig. 17 shows that the unit 100 is connected to the transmit port 106. Paragraph 0099 teaches that the photoacoustic excitation laser light is used to send light to the tissue and heating the blood vessels. Fig. 18 shows the optical fibers 126 and the transducers 128).

Regarding claim 9, Chen teaches a method of mapping a region of interest, comprising: 
generating, with a first laser source (Photoacoustic excitation laser unit 100), a first set of laser pulses associated with photoacoustic imaging (Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser);
transmitting the first and second set of laser pulses along a route to a measurement apparatus positioned within a vascular pathway (Paragraph 0102 teaches that the multimodal probe 112 is used to obtain tissue and cross-sectional images. This can be in terms of blood vessel imaging and implemented for the monitoring of aneurysms, stents, atherosclerosis, and plaque build-up. Furthermore, it can be used for monitoring blood vessel developments and imaging the blood vessel distribution and evaluating micro-vessel distribution density),
receiving, via the transducer element (Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17), with the sensor array of the measurement apparatus positioned within the vascular pathway (Paragraph 0102 teaches that the multimodal probe 112 is used to obtain tissue and cross-sectional images. This can be in terms of blood vessel imaging and implemented for the monitoring of aneurysms, stents, atherosclerosis, and plaque build-up. Furthermore, it can be used for monitoring blood vessel developments and imaging the blood vessel distribution and evaluating micro-vessel distribution density), sound waves generated by interaction of the first set of laser pulses Paragraph 0027 teaches that photoacoustic light heats the target and generates sound waves. These sound waves are then received via the ultrasound system);
transmitting, via the transducer element, with the sensor array of the measurement apparatus positioned within the vascular pathway, ultrasound signals toward the tissue in the region of interest (Paragraph 0096 teaches that the ultrasound pulser/receiver 102 is connecter the Tx/Rx port. See Fig. 17. Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system);
receiving, via the transducer element (Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17), with the sensor array of the measurement apparatus positioned within the vascular pathway (Paragraph 0102 teaches that the multimodal probe 112 is used to obtain tissue and cross-sectional images. This can be in terms of blood vessel imaging and implemented for the monitoring of aneurysms, stents, atherosclerosis, and plaque build-up. Furthermore, it can be used for monitoring blood vessel developments and imaging the blood vessel distribution and evaluating micro-vessel distribution density), ultrasound echo signals of the transmitted ultrasound tissue (Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system  after being emitted to a target blood vessel);   
producing an image of the region of interest based on the received sound waves, the received reflected laser pulses, and the received ultrasound echo signals (Paragraphs 0096 and 0097 teach that the ultrasound, photoacoustic, and OCT systems are used in the generation of images. Paragraphs 0027 and 0028 teach that all three modalities are receiving a reflected light or sound that is returned after transmission to a target tissue and this returned data is used in the image generation); and
outputting the image of the region of interest to a display (Paragraph 0097 teaches that the images from the OCT, ultrasound, and photoacoustic can be displayed from the display unit 118. The display is connected to the image processor through the scan converter. See Fig. 17).

generating, with a second laser source, a second set of laser pulses associated with optical coherence tomography (OCT) imaging; 
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed at a distal portion of the flexible elongate member, wherein the sensor array comprises a transducer element and an optical element, wherein the optical element is in communication with the first laser source and the second laser source; 
emitting, via the optical element, the first set of laser pulses to tissue in a region of interest;
emitting, via the optical element, the second set of laser pulses to tissue in the region of interest; 
receiving, via the optical element, with the sensor array of the measurement apparatus positioned within the vascular pathway, reflected laser pulses generated by the interaction of the second set of laser pulses with the tissue such that the same optical element transmits the first set of laser pulses for photoacoustic imaging, transmits the second set of laser pulses for OCT imaging, and receive the reflected laser pulses for OCT imaging.
In an analogous imaging field of endeavor, endeavor, regarding the tri-modal imaging with photoacoustics, OCT, and ultrasound, Yang teaches a method, 
generating, with a second laser source, a second set of laser pulses associated with optical coherence tomography (OCT) imaging (Section 2.2 “OCT” in page 4, teaches that the OCT system is based on a 110 nm bandwidth swept source system with a scan length of 20kHz. More specifically, the light source is an HSL-2000 from Santec Corp. Recited, “The Fourier Domain OCT system is based on a 110 nm bandwidth swept source (HSL-2000, Santec Corp., Japan) with center wavelength of 1310 nm and scan rate of 20 kHz.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen with Yang’s teaching of a laser source that emits laser pulses. This modified method would allow a user to detect and diagnose cancerous regions of interest with a high 
However, Yang is silent regarding a method comprising:
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed at a distal portion of the flexible elongate member, wherein the sensor array comprises a transducer element and an optical element, wherein the optical element is in communication with the first laser source and the second laser source; 
emitting, via the optical element, the first set of laser pulses to tissue in a region of interest;
emitting, via the optical element, the second set of laser pulses to tissue in the region of interest; 
receiving, via the optical element, with the sensor array of the measurement apparatus positioned within the vascular pathway, reflected laser pulses generated by the interaction of the second set of laser pulses with the tissue such that the same optical element transmits the first set of laser pulses for photoacoustic imaging, transmits the second set of laser pulses for OCT imaging, and receive the reflected laser pulses for OCT imaging.
In an analogous imaging field of endeavor, endeavor, regarding the tri-modal imaging with photoacoustics, OCT, and ultrasound, Xi teaches a method:
wherein the sensor array comprises a transducer element and an optical element, wherein the optical element is in communication with the first laser source and the second laser source (Paragraphs 2-3 of the “Introduction” section teaches that the probe has an ultrasound transducer with an opening for optical illumination. This optical illumination is done with a single-mode fiber, a miniature gradient index (GRIN) lens, and two micro-prisms, enabling the use of photoacoustic and OCT modalities to scan the tissue area. Fig. 1 shows the single mode fiber and the Fig. 2 shows its fiber connection to the photoacoustic and OCT light sources),
emitting, via the optical element, the first set of laser pulses to tissue in a region of interest (Paragraph 2 of the “Materials and Methods” section teaches that the laser is able to emit light for photoacoustic imaging. Paragraph 3 of the “Introduction” section teaches a single-mode fiber, a miniature gradient index (GRIN) lens, and two micro-prisms, enabling the use of photoacoustic and OCT modalities to scan the tissue area. See Figs 1-2);
emitting, via the optical element, the second set of laser pulses to tissue in the region of interest (Paragraph 3 of the “Materials and Methods” section teaches that the laser is able to emit light for OCT imaging. Paragraph 3 of the “Introduction” section teaches a single-mode fiber, a miniature gradient index (GRIN) lens, and two micro-prisms, enabling the use of photoacoustic and OCT modalities to scan the tissue area. See Figs. 1-2); 
receiving, via the optical element, with the sensor array of the measurement apparatus positioned within the vascular pathway, reflected laser pulses generated by the interaction of the second set of laser pulses with the tissue such that the same optical element transmits the first set of laser pulses for photoacoustic imaging, transmits the second set of laser pulses for OCT imaging, and receive the reflected laser pulses for OCT imaging (Paragraph 2 of the “Materials and Methods” section teaches that the laser is able to emit light for photoacoustic imaging. Paragraph 3 of the “Introduction” section teaches a single-mode fiber, a miniature gradient index (GRIN) lens, and two micro-prisms, enabling the use of photoacoustic and OCT modalities to scan the tissue area. See Figs. 1-2. Paragraph 1 of the “Materials and Methods” section teaches that the OCT and photoacoustic modalities are coupled to the one tip of the single mode fiber).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen and Yang with Xi’s teaching of a single optical element used in the transmission of multiple light sources for photoacoustic and OCT imaging. This modified method would allow for a user to visualizing biological tissue in vivo with high resolution (Paragraph 1 of “Introduction” section of Xi). Furthermore, the combined use of OCT and photoacoustic yield high lateral resolution of 15 μm for both modalities (Paragraph 3 of “Introduction” section of Xi).
However, Xi is silent regarding a method, comprising:
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed at a distal portion of the flexible elongate member.

wherein the measurement apparatus comprises a flexible elongate member (Elongate member at the distal end in Fig. 2. Paragraph 0047 teaches that the elongate member can be a flexible member) and a sensor array disposed at a distal portion of the flexible elongate member (Paragraph 0048 teaches that the sensors are disposed along the length of the member 202 and this is seen in Fig. 2 at the distal end. Paragraph 0048 teaches that the sensors on the elongate member can be for IVUS, OCT, photoacoustic IVUS, or any combination thereof. Paragraph 0048 further teaches that the sensor can be an ultrasound transceiver and paragraph 0049 teaches that the sensors include optical sensor components).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Xi with Millett’s teaching of a sensor array that is disposed onto the surface of a flexible elongate member. This modified method would allow the user to be able to collect large amounts of multi-modal data for medical diagnoses (Paragraph 0003 of Millett).

Regarding claim 10, modified Chen teaches the method of claim 9, as discussed above.
	However, the combination of Chen, Yang, Xi, and Millet are silent regarding a method, further comprising moving the sensor array through the vascular pathway during at least one of receiving the sound waves, transmitting the ultrasound signals, or receiving the ultrasound echo signals.
In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a method, further comprising moving the sensor array through the vascular pathway during at least one of receiving the sound waves, transmitting the ultrasound signals, or receiving the ultrasound echo signals (Paragraph 0087 teaches that a guidewire can be connected to the probe. Paragraph 0079 teaches that the guidewire 34 is used in the translational movement of the probe. See Fig. 10A. Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system after being emitted to a target blood vessel).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, Xi, and Millet with another embodiment of Chen which teaches moving of a sensor array. This modified method would allow a user to image in a more dynamic manner and hence reduce a computational load on the system. Furthermore, this method is able to target smaller regions of interest (Paragraph 0085 of Chen).

Regarding claim 12, modified Chen teaches the method of claim 9, as discussed above.
	However, Chen is silent regarding a method, wherein receiving the sound waves, receiving the reflected laser pulses, and receiving the ultrasound echo signals are performed sequentially.
	In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, Yang teaches a method, wherein receiving the sound waves, receiving the reflected laser pulses, and receiving the ultrasound echo signals are performed sequentially (Paragraph 1 of the Discussion section teaches that the OCT, US, and photoacoustic acquisition were performed sequentially).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen with Yang’s teaching of sequential imaging of the OCT system with respect to the other modalities. This modified method would allow a user to detect and diagnose cancerous regions of interest with a high resolution morphology (Abstract of Yang teaches that the OCT provides “the high resolution subsurface morphology”).

Regarding claim 13, modified Chen teaches the method of claim 9, as discussed above.
	Chen further teaches a method, wherein at least two of receiving the sound waves, receiving the reflected laser pulses, or receiving the ultrasound echo signals are performed simultaneously (Paragraph 0084 teaches that the ultrasound and light beams of the OCT can be emitted at the same time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhou et al. (PGPUB No. US 2016/0242737): Teaches a shared optical element that is used in the imaging in photoacoustic and OCT modalities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793